Per Curiam.
Defendants appeal from their conviction after jury trial on the charge of robbery armed. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). They first allege that the trial court erred in permitting their counsel to question them about prior convictions while testifying in their own defense. "We note that defendants did not raise this issue in the trial court; in addition, the trial court thoroughly instructed the jury as to the limited purpose for which this testimony could be used. No objection was raised to this instruction. GCR 1963, 516.2.
Defendants also question the sufficiency of the evidence upon which their convictions were based, relying on People v. Johnson (1966), 4 Mich App 205. A review of the transcript reveals sufficient evidence, if believed by the jury, to support the verdict of guilty.
The questions presented are unsubstantial. The motion to affirm is granted.